Exhibit 99.1 Towerstream Reports Second Quarter 2015 Results and Business Update MIDDLETOWN, R.I., August 10, 2015 – Towerstream Corporation (NASDAQ: TWER) (the “Company”), a Fixed Wireless Fiber Alternative provider , announced results for the second quarter ended June 30, 2015 and provided a business update. Operating Highlights and Business Update Shared Wireless Infrastructure ● Executed contracts in July 2015 with a leading carrier for the colocation of small cell equipment on shared wireless infrastructure. ● Contract executed with a global cellular connectivity company for the Internet of Things (IoT) which includes minimum purchasing commitments. ● Entered agreement with Syscom to provide wireless connectivity for up to 45,000 billboards for digital displays and as additional small cell locations for carriers. ● Revenues for the three months ended June 30, 2015 increased 12% compared to the three months ended June 30, 2014. ● Number of Shared Wireless Infrastructure locations increased 4% during the twelve months ended June 30, 2015. ● Number of Access Points leased by major cable company increased 16% during the twelve months ended June 30, 2015. Fixed Wireless ● 47 buildings lit with On Net service of 100 Megabytes of bandwidth for $699, and the total has more than tripled in the first half of 2015 compared to all of 2014. ● Number of On Net customers added in the first half of 2015 is more than 70% higher than all of 2014. ● ARPU increased to $772 at June 30, 2015 compared to $760 at June 30, 2014 representing an increase of $12, or 2%. ● Installations ramping under the wholesale agreement executed with a CLEC (Competitive Local Exchange Carrier) in the first quarter of 2015. ● New sales center staffed and closing customer contracts ahead of internal plan. Management Comments and Business Update “We are pleased to announce the recent signing of a contract with a leading carrier for our shared wireless infrastructure subsidiary, HetNets Tower Corporation,” said Jeffrey Thompson, President and Chief Executive Officer. “With multiple carriers focused on densifying their networks utilizing small cell architectures and numerous technology companies deploying Wi-Fi services and solutions, we believe our shared wireless locations are well positioned.” “Our On Net platform generated strong growth in the number of lit buildings and total square footage as well as new and potential customers within those buildings,” noted Joseph Hernon, Chief Financial Officer. “Our new sales office has generated initial sales ahead of plan and our wholesale services platform is beginning to grow.” Page 1 of 9 Selected Financial Data and Key Operating Metrics (All dollars are in thousands except ARPU) (Unaudited) Three M onths E nded 6/30 /201 5 3/31/201 5 6/30 /2014 Revenues $ $ $ Gross margin Consolidated 20 % 20 % 26 % Fixed wireless 62 % 62 % 65 % Capital expenditures Fixed wireless $ $ $ Shared wireless infrastructure 56 Corporate 57 Churn rate (1) % % % ARPU (1) $ $ $ ARPU of new customers (1) Cash and cash equivalents See Non-GAAP Measures below for the definitions of Churn, ARPU and ARPU of new customers. Consolidated Statement s of Operations (Unaudited) (All dollars are in thousands except per share amounts) Three Months Ended June 30, Six Months Ended June 30, 5 4 5 4 Revenues $ Operating Expenses Cost of revenues 6,102 Depreciation and amortization 3,281 Customer support Sales and marketing 1,399 General and administrative 2,667 Total Operating Expenses Operating Loss ) Other Income/(Expense) Interest expense, net ) Total Other Income/(Expense) Net Loss $ ) $ ) $ ) $ ) Net loss per common share – basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding – basic and diluted Page 2 of 9 Summary Condensed Balance Sheet s (All dollars are in thousands) ( Una udited) June 30 , 201 5 (Audited) December 31, 201 4 Assets Current Assets Cash and cash equivalents $ $ 38,028 Other 2,237 Total Current Assets Property and equipment, net Other assets Total Assets Liabilities and Stockholders’ Equity Current Liabilities Accounts payable and accrued expenses Deferred revenues and other Total Current Liabilities Long-Term Liabilities Long-term debt Other Total Long-Term Liabilities 35,162 Total Liabilities 40,360 Stockholders’ Equity Common stock 67 67 Additional paid-in-capital 157,631 Accumulated deficit ) ) Total Stockholders’ Equity 41,962 Total Liabilities and Stockholders’ Equity $ $ 82,322 Summary Condensed Statement s of Cash Flows (Unaudited) Six M onths E nded June 30 , 5 4 Net Cash Used in Operating Activities $ ) $ ) Net Cash Used in Investing Activities ) ) Net Cash Used in Financing Activities ) ) Net Decrease in Cash and Cash Equivalents $ ) $ ) Page 3 of 9 Statement s of Operations - Segment Basis (Unaudited) The Company has two reportable segments. The Fixed Wireless segment provides fixed wireless broadband services to commercial customers and delivers access over a wireless network transmitting over both regulated and unregulated radio spectrum. The Shared Wireless Infrastructure segment offers a range of rental options on street level rooftops related to (i) the installation of customer owned Small Cells, (ii) Wi-Fi access and the offloading of mobile data, and (iii) backhaul, power and other related telecommunications. The Corporate group includes corporate overhead and centralized activities which support our overall operations. Corporate overhead includes administrative personnel, including executive management, and other support functions such as information technology and facilities. Centralized operations include network operations, customer care, and the management of network assets. Corporate costs are not allocated to the segments because such costs are managed on a centralized basis. Management also believes that not allocating these centralized costs provides a better reflection of the direct operating performance of each segment. Three Months Ended June 30 , 2015 Fixed Wireless Shared Wireless Infrastructure Corporate Eliminations Total Revenues $ $ $ - $ ) $ Operating Expenses Cost of revenues 13 ) Depreciation and amortization - Customer support - Sales and marketing 43 77 - General and administrative 95 - Total Operating Expenses ) Operating Income (Loss) $ $ ) $ ) $ - $ ) Non-recurring expenses, primarily acquisition related - - - Non-cash expenses (a) - Adjusted EBITDA (b) ) ) - ) Less: Capital expenditures 56 57 - Net Cash Flow (b) $ $ ) $ ) $ - $ ) Three Months Ended June 30, 2014 Fixed Wireless Shared Wireless Infrastructure Corporate Eliminations Total Revenues $ $ $ - $ ) $ Operating Expenses Cost of revenues 2,620 3,514 14 ) 6,102 Depreciation and amortization 2,081 977 223 - 3,281 Customer support 179 700 - Sales and marketing 1,252 63 84 - 1,399 General and administrative 202 158 2,307 - 2,667 Total Operating Expenses 4,891 3,328 ) Operating Income (Loss) $ $ ) $ ) $ - $ ) Non-recurring expenses, primarily acquisition related - - 91 - 91 Non-cash expenses (a) 2,187 1,039 477 - 3,703 Adjusted EBITDA (b) ) ) - ) Less: Capital expenditures 1,403 490 205 - 2,098 Net Cash Flow (b) $ $ ) $ ) $ - $ ) Page 4 of 9 Six Months Ended June 30 , 201 5 Fixed Wireless Shared Wireless Infrastructure Corporate Eliminations Total Revenues $ $ $ - $ ) $ Operating Expenses Cost of revenues 30 ) Depreciation and amortization - Customer support - Sales and marketing 87 - General and administrative - Total Operating Expenses ) Operating Income (Loss) $ $ ) $ ) $ - $ ) Non-recurring expenses, primarily acquisition related - - - Non
